Title: To George Washington from Benjamin Lincoln, 4 March 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Philadelphia March 4 1783
                        
                        I have not heard any thing of the request of Major Villefranche to be promoted—If it should come before me it
                            will be difficult for me to recommend the measure to Congress as I find many Majors in the line who are much older than he
                            is—If there are any reasons in your Excellencys mind which will justify his being promoted over the heads of others I
                            should be very happy, if, in a private way, your Excellency would hint them to me—they shall not be public. With the
                            highest esteem I have the honor to be your Excellencys Affectionate humble servant
                        
                            B. Lincoln
                        
                        
                            N.B. It is the opinion of the Baron that Colo. Armands Corps can be supported with as little expence on
                                the North river as where they are Stationed—this idea leads him to wish they may be called into the vicinity of the
                                army where they can be inspected disciplined &c. If your Excellency shall approve of this sentiment I will
                                order the means of transportation.
                        
                        
                            B.L.
                        
                    